DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims 1-33) in the reply filed on November 22, 2021 is acknowledged.

Claim Objections
Claim 26 is objected to because of the following informalities:
Claim 26, line 3 has a typo “the proximal side to the and distal side”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 recites that the second component comprises “a plurality of pin through holes.” It is unclear how the pin through holes of claim 25 are differentiated from the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9, 11-15, and 17-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luna et al. (Us 2014/0336658; “Luna”).
Claim 1, Luna discloses a total ankle replacement (TAR) trial and bone preparation guide system, comprising a tibial trial and bone preparation first component (210) comprising: a base portion (211) comprising a first side with a first tibial engagement surface (upper surface of element 211) configured to engage a resected distal tibia and at least one bone aperture formation guide through hole (212) extending from the first tibial engagement surface to a second tibial insert engagement side (Figs. 30-31; paras. 0167-0168); and an arm portion (213) extending proximally from an anterior portion of the base portion configured to engage an anterior side of the resected distal tibia (Figs. 30-32; paras. 0167-0168); and a talar trial and bone preparation second component (240, 250) comprising: a first talar engagement surface (lower surface of 240, 250) on a distal side of the second component configured to engage a portion of a resected talus (Figs. 39A-39C; paras. 0183-0184); a posterior trial articulation surface (251) on a proximal side of the second component that is anteriorly-
Claim 2, Luna discloses the system according to claim 1, further comprising a tibial trial insert (230) comprising a distal side with a first talar trial engagement surface (232) that is configured to engage the posterior trial articulation surface of the second component, and a proximal side (231) configured to removably couple with the second tibial insert engagement side of the first component (Fig. 30; paras. 0169-0170).
Claim 3, Luna discloses the system according to claim 2, wherein the second tibial insert engagement side of the first component comprises a coupling slot (space between elements 213), and wherein the tibial trial insert comprises a coupling projection (131) configured to removably mate within the coupling slot (paras. 0166-0175).
Claim 4, Luna discloses the system according to claim 3, wherein the coupling slot and the coupling projection extend and are elongated anteriorly-posteriorly (Figs. 30 and 31).
Claim 5, Luna discloses the system according to claim 2, wherein the first talar trial engagement surface is arcuately concave anteriorly-posteriorly (Fig. 39B).
Claim 6, Luna discloses the system according to claim 2, wherein the system is configured to trial, and prepare a resected distal tibia and a resected talus for implantation therein and therebetween, a TAR prosthesis (1000) (Figs. 96-99) comprising a tibial component (1100) comprising a second tibial engagement surface (upper surface of element 1100) and at least one bone engagement projection (1104), a tibial insert (1300) configured to removably couple with the tibial component (paras. 0251-0253) and comprising a second tibial articulation surface (upper surface of element 1300), and a talar component (1200) comprising a second talar engagement surface (lower surface of element 1200) and a talar articulation surface (upper surface of element 1200) that articulates with the second tibial articulation surface (Figs. 96-99; paras. 0251-0253).
Claim 7, Luna discloses the system according to claim 6, wherein the configuration of the first talar trial engagement surface corresponds to at least a portion of the second tibial articulation surface (Figs. 34, 39A-39C, 96-99).
Claim 8, Luna discloses the system according to claim 6, wherein at least a portion of the first tibial engagement surface corresponds in size and shape to at least a portion of the second tibial engagement surface (Figs. 30-31, 96-99).
Claim 9, Luna discloses the system according to claim 6, wherein the posterior trial articulation surface corresponds in size and shape to at least a portion of the talar articulation surface of the talar component (Figs. 34, 96-99).
Claim 11, Luna discloses the system according to claim 1, wherein the first side of the base portion of the first component includes at least one reference slot (217) 
Claim 12, Luna discloses the system according to claim 11, wherein the at least one reference slot comprises at least one of: a center reference slot positioned in a medial-lateral center of the base portion corresponding to the medial-lateral center of the tibial component; a bone aperture formation reference slot extending through at least a portion of the at least one bone aperture formation guide through hole; an anterior reference slot positioned in an anterior end portion of the base portion corresponding to an anterior end of the tibial component (Fig. 31); and a posterior reference slot positioned in a posterior end portion of the base portion corresponding to a posterior end of the tibial component.
Claim 13, Luna discloses the system according to claim 1, wherein the arm portion of the first component comprises a plurality of pin through holes (214) extending therethrough anteriorly- posteriorly (Figs. 31-32; para. 0168).
Claim 14, Luna discloses the system according to claim 13, wherein the arm portion of the first component comprises a medial wing (medial side element 213) and a lateral wing (lateral side element 213), the medial and lateral wings each comprising at least one pin through hole (214) of the plurality of pin through holes (para. 0168), and wherein the at least one pin through hole of the medial and lateral wings converge medially-laterally as they extend posteriorly (Figs. 31-32, where angled planes extending through the pin holes converge in the medial-lateral direction as they extend toward the back of the device).
Claim 15, Luna discloses the system according to claim 13, wherein the plurality of pin through holes comprise at least one pair of aligned pin through holes (214) that are medially-laterally spaced (Fig. 32).
Claim 17, Luna discloses the system according to claim 1, wherein the first talar engagement surface is planar (Fig. 31) and is configured to engage a planar portion of the resected talus (Figs. 38-39C).
Claim 18, Luna discloses the system according to claim 1, wherein the distal side of the second component further comprises a medially-laterally extending center reference slot (slot between elements 242, 244) extending through the first talar engagement surface corresponding to the medial-lateral center of the talar component (Fig. 39B), the medially-laterally extending center reference slot being exposed at medial and lateral sides of the second component (Fig. 39B).
Claim 19, Luna discloses the system according to claim 1, wherein the posterior cut slot is exposed at medial and lateral sides of the second component at the distal side of the second component (Fig. 34; para. 0170).
Claim 20, Luna discloses the system according to claim 1, wherein the distal side of the second component further comprises a medially-laterally extending anterior reference slot (246), the medially- laterally extending anterior reference slot being exposed at medial and lateral sides of the second component (Fig. 39A) and corresponding to the position and orientation of an anterior-posterior pathway of the posterior trial articulation surface at the distal side of the second component (Fig. 39A; para. 0184).
Claim 21, Luna discloses the system according to claim 1, further comprising at least one anterior cut guide (244) configured to engage the proximal side of the second component (Figs. 39A-39C) and extend at least partially over the anterior window (Fig. 39A), the at least one anterior cut guide comprising a bone cutting guide through hole (246) configured to mate with at least one cutting implement (297) to form an anterior chamfer on the resected talus (paras. 0178-0184).
Claim 22, Luna discloses the system according to claim 21, wherein the distal side of the second component further comprises a medially-laterally extending anterior cut reference slot (246), the medially-laterally extending anterior cut reference slot being exposed at medial and lateral sides of the second component and corresponding to the position and orientation of the anterior chamfer on the resected talus (Figs. 39A-39C; para. 0184).
Claim 23, Luna discloses the system according to claim 1, wherein the posterior cut slot is positioned anteriorly-posteriorly between at least a portion of the posterior trial articulation surface and the anterior window (Fig. 34).
 Claim 24, Luna discloses the system according to claim 1, wherein the posterior cut slot is configured to accept a cutting blade therethrough to form a posterior chamfer on the resected talus (paras. 0170, 0192, where the slot is fully capable of receiving a portion of a blade through its opening).
Claim 25, Luna discloses the system according to claim 1, wherein the second component further comprises a plurality of pin through holes (253, interpreted as the same elements as recited in claim 12) extending therethrough between the proximal and distal sides thereof (Fig. 34). 
Claim 26, Luna discloses the system according to claim 25, wherein the plurality of pin through holes of the second component comprise at least one pair of through holes that are medially-laterally spaced and converge medially-laterally as they extend from the proximal side to the distal side of the second component (Fig. 34; para. 0170).
Claim 27, Luna discloses the system according to claim 26, wherein the plurality of pin through holes of the second component comprise at least one pair of aligned pin through holes that are medially-laterally spaced (Fig. 34).  
Claim 28, Luna discloses the system according to claim 1, wherein the system further comprises a chamfer checker instrument (2100), the chamfer checker instrument comprising at least one third talar engagement surface (2154, 2156) configured to engage the resected talus (Figs. 62A-62B; paras. 0216-0220), a fourth talar engagement surface (front portion of the lower surface of element 2100) extending from the at least one third talar engagement surface (Fig. 63) configured to engage an anterior chamfer of the resected talus (Fig. 63; paras. 0215-0222) formed via the anterior window of the second component, and a fifth talar engagement surface (back portion of the lower surface of element 2100 extending from the at least one third talar engagement surface6Application No.: 17/345,137 (Fig. 63)Amendment dated October 25, 2021 Reply to Restriction Requirement of August 25, 2021configured to engage a posterior chamfer of the resected talus formed via the posterior cut slot of the second component (Fig. 63; paras. 00215-0222).
Claim 29, Luna discloses the system according to claim 1, wherein the system further comprises a talar chamfer trial (240, 250) comprising: a fifth talar engagement surface (lower surface of 240, 250) on a distal side of the talar chamfer trial configured to engage the resected talus (Figs. 39A-39C; paras. 0183-0184); a second posterior 
Claim 30, Luna discloses the system according to claim 29, wherein at least a portion of the second posterior trial articulation surface corresponds in size and shape to at least a portion of the second tibial engagement surface (Figs. 34, 96-99; para. 0170).  
Claim 31, Luna discloses the system according to claim 30, wherein the fifth talar engagement surface comprises a first planar surface (lower, central surface of element 242) for engaging a planar surface of the resected talus (Fig. 39B), a second planar surface (244) extending anteriorly from the first planar surface on a distal angle configured to engage an anterior chamfer surface of the resected talus (Fig. 39B) formed via the anterior window of the second component, and a third planar surface (lower, back portion of element 242) extending posteriorly from the first planar surface on a distal angle configured to engage a posterior chamfer of the resected talus formed via the cut slot of the second component (Fig. 39B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (Us 2014/0336658; “Luna”) in view of Gillard et al. (US 2014/0018931; “Gillard”).
Claim 10, Luna discloses the limitations of the claimed invention, as described above.
However, it does not recite the first tibial engagement surface being convex medially-laterally. 
Gillard teaches an ankle replacement prosthesis comprising a tibial trial implant having an upper, first tibial engagement surface that is convex medially-laterally (Figs. 1-4; para. 0058), for the purpose of providing the device with the desired shape and dimensions needed to properly suit its surrounding anatomy.
It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of the first tibial engagement surface, according to the teachings of Gillard, in order to provide the device with the desired shape and dimensions needed to properly suit its surrounding anatomy.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luna et al. (Us 2014/0336658; “Luna”). 
Claim 16, Luna discloses the system according to claim 1, wherein the arm portion of the first component comprises a positioning mechanism (back portion of elements 213, 214, 135) that is configured to engage the anterior side of the resected distal tibia (Figs. 38-39C) and adjust the anterior-posterior position of the base portion of the first component relative to the resected distal tibia (paras. 0168-0170). While the positioning mechanism comprises at least one adjustment pin (135) coupled with the arm portion, the cited embodiment of Luna, does not recite an adjustment screw threadably coupled with the arm portion. 
An alternative embodiment of Luna recites that the positioning mechanism of the device comprises a pin or a screw (para. 0220), as would be needed to properly secure the device against the patient’s bone.
It would have been an obvious matter of design choice to one having ordinary skill in the art to replace the pin with a screw, as would be needed to properly secure the device against the patient’s bone.

Double Patenting
Claims 1-31 of this application is patentably indistinct from claims 1-32 of Application No. 17345137. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. 
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Allowable Subject Matter
Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 requires the talar chamfer trial to have an elongated slot at an anterior end portion of the talar chamfer trial that extends through the second planar surface. Figs. 34 and 39B-C of Luna shows the part being considered the talar chamfer trial (240, 250), these parts have pin holes extending through them but no elongated slots 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ZADE COLEY/Primary Examiner, Art Unit 3775